Citation Nr: 0931549	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-17 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1943 to 
December 1945.  He passed away in December 2001, and the 
appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the Board remanded the appellant's claim to 
obtain private treatment records, and for the RO to develop 
the appellant's claim in accordance with the provisions of 
38 C.F.R. § 3.311.

With regard to the request to obtain additional records, a 
review of the claims file reveals that private treatment 
records from as far back as 1977 and proceeding through the 
1980s were obtained and associated with the Veteran's claims 
file many years earlier.  These records specifically listed 
Dr. Soteres among other medical professionals (of importance 
since it was his records that were being sought by the 
Board's remand).  As such, the records requested by the 2007 
remand appear to be of record, and the appellant indicated as 
much, reporting in April 2007 that the records had in fact 
been filed 2 or 3 times.  As such, it does not appear that 
any remaining records are outstanding.

However, as was pointed out in the appellant's informal 
hearing presentation, no additional development of the 
Veteran's claim was conducted in accordance with 38 C.F.R. 
§ 3.311, as was directed by the Board's remand.  The claim 
was referred to the Defense Threat Reduction Agency (DTRA) 
who conceded radiation exposure based on historical records.  
However, a letter from the DTRA dated in May 2006 indicated 
that a request for any medical evidence that the Veteran's 
acute respiratory failure was radiogenic was met with a 
response that no radiogenic illnesses were found.  As such, 
the DTRA closed the claim; and there is no indication that a 
request for a dosage estimate was ever resubmitted to the 
DTRA.  As such, no dose estimate is of record.  

While the Veteran did not have a radiogenic disease that was 
specifically listed in 38 C.F.R. § 3.311(b)(2), several 
doctors have written letters suggesting a link between 
several of his disabilities and his radiation exposure.  For 
example, in an undated letter (obviously prepared following 
the Veteran's death), Dr. Soteres opined that it was 
"possible" that the Veteran's pulmonary problems could have 
been related to radiation exposure at Nagasaki during World 
War II.  Additionally, a letter was submitted by Dr. Bagamery 
who stated that the Veteran had recurrent difficulty with an 
esophageal stricture, and opined that it was certainly 
possible that radiation exposure during World War II could 
have led to the stricture formation.  In another letter, Dr. 
Bagamery stated that the Veteran's radiation exposure may be 
contributing to his esophageal stricture.  

As these letters suggest that the Veteran had a radiogenic 
disease, the protocol required for developing radiation 
claims must be followed in this case, including obtaining a 
dose estimate.

Furthermore, the Court has held that a remand by the Board 
confers on the Veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Develop the claim for service 
connection for the cause of the Veteran's 
death in accordance with the provisions of 
38 C.F.R. § 3.311, including seeking a 
dose assessment from the Defense Threat 
Reduction Agency's Nuclear Test Personnel 
Review Program and referring the claim to 
the VA's Under Secretary for Benefits for 
appropriate consideration.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board 	of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



